Kelley, J.
This is an appeal from a judgment of the Madison Circuit Court permanently enjoining appellants from continuing the business of automotive body repair upon certain real estate in Madison County, Indiana, and ordering the abatement of the nuisance of continuing and maintaining the same. Appellees file no brief.
Appellants’ brief states that the real estate in question is now a part of and within the territorial limits of the City of Anderson and subject to Ordinance No. 2439 of said City, pertaining to zoning and improvement location permits; and that the issues presented below and upon this appeal “are now rendered moot.”
Therefore, this appeal is dismissed.
Hunter, C. J., Mote, Pfaff, JJ., concur.
Note.—Reported in 199 N. E. 2d 476.